NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN R. DURRUTHY; JUANA                         No. 17-55512
DURRUTHY,
                                                D.C. No. 3:17-cv-00055-AJB-BGS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MTC FINANCIAL, INC., DBA Trustee
Corps; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Juan R. Durruthy and Juana Durruthy appeal pro se from the district court’s

judgment dismissing their action alleging federal claims for failure to pay the filing

fee after denying their motion to proceed in forma pauperis. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We affirm.

      Because the Durruthys have failed to address on appeal how the district

court erred in dismissing their action, they have waived their challenge to the

district court’s dismissal for failure to pay the filing fee. See Smith v. Marsh, 194

F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”).

      AFFIRMED.




                                          2                                    17-55512